UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted July 19, 2006*
                              Decided July 24, 2006

                                      Before

                     Hon. WILLIAM J. BAUER, Circuit Judge

                     Hon. JOHN L. COFFEY, Circuit Judge

                     Hon. FRANK H. EASTERBROOK, Circuit Judge

No. 05-3564
                                             Appeal from the United States District
QUINN JOHNSON,                               Court for the Eastern District of
    Plaintiff-Appellant,                     Wisconsin

      v.                                     No. 03-C-764

SHARON WILLIAMS and                          J.P. Stadtmueller,
MATTHEW J. FRANK,                            Judge.
    Defendants-Appellees.

                                    ORDER

       Quinn Johnson is serving a 22-year Wisconsin sentence on his 1994
conviction for possession of cocaine with intent to deliver. Johnson, who has a
history of armed-robbery convictions, was denied parole in 2000 with the
explanation that early release would deprecate the seriousness of his drug offense
and pose an unreasonable risk to the public. But Johnson asserts that there was
another reason for the denial: a “new rule” allegedly issued in 1997 by the Secretary
of the Department of Corrections forbidding the Wisconsin Parole Commission from
granting early release to drug offenders. Johnson sued under 42 U.S.C. § 1983

      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-3564                                                                    Page 2

seeking to enjoin use of this purported rule in the future. See Wilkinson v. Dotson,
544 U.S. 74 (2005); Grennier v. Frank, No. 05-3964, 2006 WL 1815980, at *1 (7th
Cir. July 5, 2005). As relevant here, he claimed that applying the provision to him
violates the Ex Post Facto Clause of the Constitution. See U.S. Const. art. 1, § 10,
cl. 1. The district court granted summary judgment for the defendants, and
Johnson appeals.

       Johnson’s claim fails because he produced no evidence that the Parole
Commission ever adopted a rule like the one he describes. All he points to in
support of his allegation are the minutes of a 1996 meeting of the state senate’s
Joint Committee on Finance, which approved a proposed bill that would have
prohibited the Parole Commission from allowing “any early release of drug dealers
during 1996-97.” There is neither evidence that the full senate and house ever
approved the bill, nor evidence that the Parole Commission undertook a similar
initiative that it still follows today.

                                                                        AFFIRMED.